Citation Nr: 0606040	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-20 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from July 1977 to 
August 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claims for service 
connection for right and left ankle and knee disorders and an 
initial compensable evaluation for a left shoulder 
disability.  The veteran perfected an appeal as to these 
matters.  However, in a signed statement received in February 
2000, the veteran withdrew his claim for an initial 
compensable evaluation for a left shoulder disability.

In March 2004, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  In a September 2005 
rating decision, the RO granted service connection for 
arthritis of the left and right ankles and right knee, and 
awarded a single 10 percent disability evaluation.  The Board 
is of the opinion that the RO's action constitutes a full 
grant of the benefits sought as to the veteran's claims for 
service connection for left and right ankle and right knee 
disorders.

The Board notes that, in June 2004 and January 2005 written 
statements, the veteran raised new claims of entitlement to 
service connection for obesity, gout, hypertension, diabetes, 
and pulmonary, heart, and orthopedic disorders.  The June 
2004 statement also notes that he had hearing loss; although 
May 1988 and November 2000 unappealed rating decisions denied 
service connection for hearing loss.  These claims are 
referred to the RO for appropriate development and 
adjudication.

Further, in a January 2006 written statement, the veteran's 
accredited service representative raised a claim of 
entitlement to service connection for a left knee disorder, 
as due to the veteran's service-connected arthritis of the 
left and right ankles and right knee.  The representative 
also objected to the RO's September 2005 award of a single 
disability evaluation for the veteran's service-connected 
bilateral ankle and right knee disabilities, and argued that 
it was improper to evaluate three anatomical areas together.  
Thus, the matters of entitlement to service connection for a 
left knee disorder, as due to the veteran's service-connected 
arthritis of both ankles and right knee, and the propriety of 
the September 2005 rating decision that awarded a single 10 
percent disability evaluation for the veteran's service-
connected bilateral ankle and right knee arthritis, are also 
both referred to the RO for appropriate development and 
adjudication.  


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a left 
knee disorder related to his period of active military 
service, or that left knee arthritis was manifested within 
one year of discharge.


CONCLUSION OF LAW

A left knee disorder was not incurred in nor aggravated 
during the veteran's period of active military service, nor 
may left knee arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In the statement of the 
case (SOC) dated in May 1999, and in the September 1999, May 
2000, April 2003, and September 2005 supplemental statements 
of the case (SSOCs), and letters dated in April 2002, and 
March and December 2004, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The SOC and SSOCs, 
and April 2002, and March and December 2004 letters, also in 
effect advised the veteran to provide any additional evidence 
to support his claim.  In this case, although the SOC, SSOCs 
and 2002 letter provided to the appellant did not 
specifically refer to the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In 
addition, the personal hearing he attended in February 2000 
advised him of the opportunity to submit any evidence at his 
disposal to support his claim, as did the RO's March and 
December 2004 letters.  The September 2005 SSOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1) (2005), that 
includes such notice of the pertinent law, and what the 
evidence must show in order to substantiate his claim.

It is noted that the original rating decision on appeal was 
in February 1999.  Notice fully complying with the provisions 
of the VCAA was not provided to the veteran until the May 
1999 SOC, and in the SSOCs and the RO's April 2002 and March 
and December 2004 letters.  Therefore, the veteran did not 
receive proper VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre- decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (All those notice 
documents should be evaluated in the context of the prior, 
relatively contemporaneous communications from the RO.).  The 
VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

The Board notes that the veteran has reported, during his 
February 2000 hearing at the RO, that the Social Security 
Administration (SSA) has determined that he is totally 
disabled and eligible for disability benefits due to 
arthritis of the various joints, including his knees.  The 
claims file includes the June 1999 medical report of O.R., 
M.D., who examined the veteran in conjunction with his SSA 
claim, at the request of the Pennsylvania Bureau of 
Disability Determinations.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

II.	Factual Background

Service medical records indicate that when examined for entry 
into service, in December 1976, the veteran's lower 
extremities were normal and he was found qualified for active 
service.  A June 1978 clinical record reflects the veteran's 
complaints of the muscle behind the left knee balling up in a 
knot.  There was no recent trauma and no previous history of 
knee problems.  On examination, there was no edema or 
tenderness to palpation, and no spasms or knots felt.  There 
was full range of motion.  The clinical impression was left 
knee strain.  On a report of medical history completed in 
June 1987 when he was examined for discharge, the veteran 
checked no to having a trick knee and when examined that day, 
his lower extremities were normal.

Post service, private and VA medical records and examination 
reports, dated from 1987 to 2005, are associated with the 
claims files.  A November 1987 VA outpatient examination 
record indicates that the veteran had no general complaints.  
He weighed approximately 258 pounds and was in no acute 
distress.  He reported a hearing defect.

Private medical records from R.S., M.D. indicate that when 
seen in June 1998, the veteran complained of knee pain for 
the past three weeks.  The veteran was noted to have gouty 
arthritis.  A September 1998 record reflects a diagnosis of 
gout.

Private records dated in October 1998 reflect a diagnosis of 
inflammatory arthritis of the left knee and ankle.  The 
veteran was noted to suffer from swelling of the lower 
extremity that was said to be due to venous insufficiency.  
There was edema to the knees.    

When seen by Dr. R.S. in October 1998, the veteran's 
complaints of left knee effusion and a history of gouty 
arthritis were noted.  The knee was aspirated due to 
effusion.  It was speculated that the veteran had a low grade 
chronic osteo.   

The veteran, who was 40 years old, underwent VA general 
medical examination in November 1998.  He reported problems 
with his left knee in service that had an effusion that was 
aspirated.  The aspirate was a light yellowish color.  He was 
treated conservatively because he wanted to complete basic 
training.  He said gout was diagnosed in 1997.  The veteran, 
described as morbidly obese, was noted to be 6 feet tall and 
weighed 334 pounds.  The diagnoses included marked obesity 
and gout.

Also in November 1998, the veteran underwent VA orthopedic 
examination.  The diagnoses included minimal degenerative 
changes of both knees.

A February 1999 private medical record indicates that the 
veteran reported an inability to work due to bilateral heel 
spurs that caused pain with standing.  He also had a history 
of severe venous stasis disease with chronic swelling.  There 
was edema to the knees.  The physician opined that most of 
the veteran's problems stemmed from his morbid obesity.

Private medical records from F. M., M.D., indicate that when 
seen in June 1999, the veteran complained of left knee pain.  
The veteran's left knee showed no effusion, erythema or 
crepitance.  It was noted that the Lachman test was negative, 
although the veteran was difficult to examine due to his 
size.  

As noted above, of record is a June 1999 examination report 
prepared by Dr. O.R., in conjunction with the veteran's claim 
for SSA disability benefits.  The veteran complained of 
bilateral knee pain.  It was noted that he was morbidly 
obese.  Diagnoses included massive, morbid, exogenous obesity 
and sleep apnea due to massive obesity.  Other diagnoses were 
severe hypertension and cardiovascular disease; mitral murmur 
and suspected mitral regurgitation; degenerative joint 
disease in knees, feet, and ankles; spurs and osteoarthritis 
of both heels; and chronic changes of the skin and 
subcutaneous tissue of the right anterior leg and left leg, 
and rosacea on the face.  Dr. O.R. noted that the veteran was 
unable to walk on his heels and unable to squat.  The 
veteran's bending was quite limited.

During the veteran's February 2000 personal hearing at the 
RO, he said he injured each knee in service.  He said his 
current knee disorders were due to injuries incurred in 
service.  The veteran said he had bilateral knee arthritis 
due to "possible" trauma.  (See transcript, page 17).  He 
indicated that he did not receive any medical treatment after 
discharge until approximately 1996 when he obtained a full 
time job with medical insurance.  The veteran maintained that 
none of his knee impairment was related to his weight.  He 
denied being told he had gout.  He said that the SSA 
considered him to be totally disabled due to his ankles and 
knees, and for arthritis and gout. 

An April 2000 office record from Dr. F.M. reflects the 
veteran's complaint of severe pain in and around the left 
knee that semed to spontaneously start.  The veteran gave a 
history of multiple knee injuries in service.  An apparent 
history of gout was noted.  The veteran's left knee was 
diffusely mildly tender and Dr. F.M. noted that it was 
difficult to tell if the veteran actually had an effusion 
because of his large leg size.  There was no obvious redness 
or warmth.  The assessment was acute left knee pain, possible 
gout.  When seen in May 2000, it was noted that the veteran 
had gout with a recent flare of the left knee.

The veteran was privately hospitalized from June to July 2000 
for treatment of congestive heart failure.  Secondary 
diagnoses included a history of gout and osteoarthritis.

A July 2000 VA report of an examination for housebound status 
or permanent need for regular aid and attendance indicates 
that the veteran was approximately 5 feet 10 inches tall, 
weighed approximately 350 pounds, and was morbidly obese.  
Examination of his extremities revealed essentially normal 
range of motion and coordination.  It was noted that the 
veteran had arthritic symptoms secondary to degenerative 
joint disease, particularly in the right knee and both 
ankles.  Diagnoses included degenerative joint disease of 
both knees and ankles.

The veteran underwent VA orthopedic examination in January 
2005.  According to the examination report, the VA physician 
reviewed the veteran's medical records that showed the 
veteran had a left ankle sprain and right knee and ankle pain 
and sprain.  The veteran currently complained of right ankle 
pain, right greater than left, right knee pain, right greater 
than left.  He said that his knees ached constantly and 
occasionally gave way.  It was noted that the veteran was 
morbidly obese.  He was 6 feet tall and weighed 360 pounds.  
X-rays of the veteran's knees showed moderate 
tricompartmental arthritis.  The clinical impression was 
bilateral knee and ankle arthritis.  The VA examiner noted 
the veteran's documented inservice right knee, and left and 
right ankle injuries.  In the VA examiner's opinion, the 
majority of the veteran's current disability and arthritis 
were due to his obesity, but it could not be ruled out that 
one of the veteran's injuries to his right knee or ankles was 
an antecedent factor to his current arthritis.  The VA 
examiner further opined that there was a connection between 
the veteran's in-service injuries in some of the degree of 
arthritis, but the majority of the veteran's arthritis was 
due to his obesity.    

III.	Legal Analysis

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., arthritis) in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a left knee disorder, variously diagnosed as gout 
and arthritis.  Although the evidence shows that the veteran 
currently has arthritis of the left knee, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that, while the veteran 
was treated on one occasion for a left knee strain in June 
1978, his lower extremities were normal on separation from 
service and the first post service evidence of record of a 
diagnosed left knee disorder is from 1998, nearly eleven 
years after the veteran's separation from service.  Moreover, 
the subsequent medical records in the claims file 
consistently attribute the veteran's disablement to obesity.  
In fact, in January 2005, a VA staff physician reviewed the 
veteran's medical records, noted the documented right knee 
and bilateral ankle injuries in service and concluded that 
those disabilities were likely related to service.  However, 
the VA examiner did not find that the veteran's medical 
records described a left knee injury or that any currently 
diagnosed left knee arthritis was related to his period of 
active military service.  In fact, the recent VA examiner 
concluded that the majority of the veteran's arthritis was 
due to his obesity.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Moreover, the preponderance of the probative 
and objective medical evidence now of record militates 
against a finding that the veteran has a left knee disorder 
related to service or any incident thereof, nor may arthritis 
may be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(a); 38 C.F.R. §§ 3.303, 
3.307, 3.309.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for a left knee disorder must be denied.

Accordingly, as it has not been shown that the veteran's left 
knee disorder is related to service or any incident thereof, 
service connection for a left knee disorder must be denied.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The Board emphasizes that the 
veteran's veracity is not in issue here; his sincerity is 
clear, but the determination in this case is a medical one 
that must be based upon the professional evidence of record, 
rather than lay opinion.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

Service connection for a left knee disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


